          Case 1:18-cv-09598-VEC Document 117 Filed 09/30/20 Page 1 of 2

                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
 -------------------------------------------------------------- X   DATE FILED: 9/30/2020
 GERGELY CSIKOS,                                                :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :     18-CV-9598 (VEC)
                                                                :
 S.M. CONSTRUCTION & CONTRACTING,                               :         ORDER
 INCORPORATED, AND                                              :
 230 PARK SOUTH APARTMENTS,                                     :
                                                                :
                                              Defendants. :
                                                                :
 -------------------------------------------------------------- X
 230 PARK SOUTH APARTMENTS,                                     :
                                                                :
         Cross-Claimant and Third-Party Plaintiff, :
                                                                :
                            -against-                           :
                                                                :
 S.M. CONSTRUCTION & CONTRACTING,                               :
 INCORPORATED,                                                  :
                                                                :
                                       Cross-Defendant, ;
                                                                :
 REMODEL ART CORP. AND ALIN                                     :
 VADANUTA,                                                      :
                                                                :
                                Third-Party Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a pretrial conference in this matter was held on September 30, 2020;

        IT IS HEREBY ORDERED THAT:

        1. A pretrial conference will be held on October 9, 2020 at 2:30 p.m.

        2. Mr. Avery must submit a letter no later than October 8, 2020 indicating whether he

             seeks to be relieved from representing Mr. Reisner.
       Case 1:18-cv-09598-VEC Document 117 Filed 09/30/20 Page 2 of 2




SO ORDERED.
                                            ________________________
Date: September 30, 2020                       VALERIE CAPRONI
      New York, New York                     United States District Judge
